J-A08024-21

                                   2021 Pa. Super. 99

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TORIANO CHAZ GOLDMAN                       :
                                               :
                       Appellant               :   No. 606 EDA 2020

        Appeal from the Judgment of Sentence Entered January 14, 2020
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0002303-2019


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

OPINION BY MURRAY, J.:                                  FILED: MAY 14, 2021

         Toriano Chaz Goldman (Appellant) appeals from the judgment of

sentence imposed following his summary conviction of disorderly conduct.

See 18 Pa.C.S.A. § 5503(a)(1). We affirm.

         Shortly before midnight on January 11, 2019, Sergeant Robert Bennett

of the Upper Darby Police (Officer Bennett or Sergeant Bennett) responded to

a report of an intoxicated man causing a disturbance at an Exxon convenience

store.     Officer Bennett parked his police vehicle in the store’s lot and

encountered the witness who had called 911 to report the disturbance. This

witness remained seated in her vehicle but pointed Officer Bennett in the

direction of the convenience store, indicating that Appellant was inside.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A08024-21


      Upon entering the store, Officer Bennett first encountered the store

clerk, who was also calling 911 at that time based on Appellant’s behavior.

The clerk pointed Officer Bennett toward the rear of the store, where Officer

Bennett found Appellant standing and staring at the wall with his hands in his

pockets.   Appellant appeared dazed, unsteady on his feet, and smelled of

alcohol. Officer Bennett approached Appellant and asked him to turn around

and remove his hands from his pockets.          Though Appellant eventually

complied, Officer Bennett stated that Appellant became agitated and

combative, and told Officer Bennett, “get the fuck away from me” and “you

don’t have to talk to me, fuck you.” N.T., 4/15/19, at 10; see also N.T.,

10/21/19, at 12, 64. Appellant walked away from Officer Bennett, who stated

he was not finished questioning Appellant. Appellant ignored Officer Bennett

and continued walking to the store’s exit. Officer Bennett repeatedly asked

Appellant to stop and followed Appellant to the door. Appellant continued to

ignore Officer Bennett and slammed the door on him while exiting the store.

      Several backup officers responded to the scene and encountered

Appellant in the parking lot. These officers also ordered Appellant to stop; he

refused to comply. The officers then informed Appellant he was under arrest.

Appellant resisted and became physically aggressive; he kicked at the officers

and swung his elbows to evade arrest. The officers employed a taser and

canine unit to subdue Appellant and eventually placed him in handcuffs.




                                     -2-
J-A08024-21


        Law enforcement subsequently obtained surveillance video from outside

of the store on the night of the incident. Officer Bennett explained:

        The videos showed [Appellant] in the parking lot of the Exxon,
        walking -- for a good half an hour, walking in circles. At one point
        he fell completely flat on his face. At another point he got up and
        was waving his arms in the air. At one point he laid down in the
        parking lot for about five minutes, got back up, walked around in
        circles again, fell on his face again.

N.T., 4/15/19, at 9.

        The Commonwealth originally charged Appellant with resisting arrest,

public drunkenness, and two counts of disorderly conduct.1 In April 2019, the

Commonwealth amended the charges to include three additional counts of

disorderly conduct.

        On June 13, 2019, Appellant filed an omnibus pre-trial motion, including

a motion to suppress evidence. Appellant claimed Sergeant Bennett lacked

reasonable suspicion or probable cause to stop and arrest Appellant. The trial

court conducted a suppression hearing on October 21, 2019. On November

22, 2019, the court entered an opinion and order denying suppression.

        Prior to trial, the Commonwealth withdrew all charges against Appellant

other than one count each of disorderly conduct and public drunkenness,

graded as summary offenses. At a bench trial on January 14, 2020, the court

found Appellant guilty of disorderly conduct and not guilty of public

drunkenness.      The court sentenced Appellant to 48 hours in jail – with


____________________________________________


1   18 Pa.C.S.A. §§ 5104, 5505, 5503(a)(1) and (a)(3).

                                           -3-
J-A08024-21


immediate discharge – and imposed a fine of $300. Ten days later, Appellant

filed a “notice of appeal for trial de novo,” which the trial court denied.

      On February 11, 2020, Appellant timely appealed.           The trial court

ordered Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal, pursuant to which Appellant filed an 8-page

statement that was not concise and consisted of 38 paragraphs. On appeal,

Appellant presents the following seven issues for review:

     1. Whether the Commonwealth failed to establish a prima facie
        case?

     2. Whether evidence is insufficient to sustain a guilty verdict where
        “incontrovertible evidence” being video evidence completely
        contradicts the government’s case and the trial court’s decision?

     3. Whether certain free speech is protected under the First
        Amendment and therefore does not rise to disorderly conduct?

     4. Whether the arresting police officer lacked reasonable suspicion
        and probable cause to detain and then arrest Appellant?

     5. Whether the warrantless arrest for a summary offense was
        unlawful because prohibited [sic] under 42 Pa.C.S. § 8902, not
        authorized under the Pennsylvania Rules of Criminal Procedure,
        and because no misdemeanor occurred in the arresting officers’
        presence?

     6. Whether the trial court commits reversible error when it
        improperly considers the hearsay statements of two alleged
        eyewitnesses and not just for the purpose of explaining the
        arresting officer’s course of conduct, but instead as substantive
        evidence of the criminal charges?

     7. Whether Appellant is entitled to a trial de novo?

Appellant’s Brief at 6 (issues renumbered for ease of disposition).




                                      -4-
J-A08024-21


      We simultaneously address Appellant’s first three issues challenging the

sufficiency of the evidence supporting his sole conviction, the summary

offense of disorderly conduct.

      Our standard of review is settled:

      When reviewing a sufficiency of the evidence claim, this Court
      must view the evidence and all reasonable inferences to be drawn
      from the evidence in the light most favorable to the
      Commonwealth as verdict winner, and we must determine if the
      evidence, thus viewed, is sufficient to prove guilt beyond a
      reasonable doubt. This Court may not substitute its judgment for
      that of the factfinder. If the record contains support for the
      verdict, it may not be disturbed. Moreover, a jury may believe all,
      some or none of a party’s testimony.

Commonwealth v. Burns, 765 A.2d 1144, 1148 (Pa. Super. 2020) (citations

omitted). “[A]ny doubt about the defendant’s guilt is to be resolved by the

fact finder unless the evidence is so weak and inconclusive that, as a matter

of law, no probability of fact can be drawn from the combined circumstances.”

Commonwealth v. Rodriguez, 141 A.3d 523, 525 (Pa. Super. 2016).

      Appellant argues the Commonwealth failed to present sufficient

evidence to establish a prima facie case of disorderly conduct under 18

Pa.C.S.A. § 5503(a). See Appellant’s Brief at 29-36. He claims:

      the Commonwealth presented no evidence of a physical
      altercation, obscene gestures or language, nor were any loud or
      abusive words or behaviors accompanied by actual physical
      aggression.     Despite Officer Bennett’s characterization of
      Appellant’s behavior as erratic, agitated, or intoxicated, nothing
      was directed physically at the police officer, nor was there cause
      for concern for any public danger, annoyance or alarm.
Id. at 30 (citation omitted).


                                     -5-
J-A08024-21


      Appellant further asserts:

      Officer Bennett largely positioned his theory of disorderly conduct
      based on a few mere epithets and the accusation of “slamming of
      the door,” which was thoroughly proven to be untrue at all stages
      of the proceedings.
Id. at 31 (citation omitted).

      Appellant   also    contends     the   surveillance   video   constituted

incontrovertible evidence of his innocence by showing he “did not ‘slam the

door’ in Officer Bennett’s face nor delay him from exiting the convenience

store.” Id. at 54-55.

      Finally, Appellant asserts the epithets he directed at Officer Bennett did

not constitute criminal conduct because he was exercising his right of

protected free speech. See id. at 57-59. Appellant states his “behavior was

alleged to be minimal – just a few epithets – and not directed in any aggressive

or dangerous way at the police officer, and not harassing or disturbing any

public bystanders.” Id. at 57.

      The relevant statute provides:

      (a) Offense defined -- A person is guilty of disorderly conduct
      if, with intent to cause public inconvenience, annoyance or alarm,
      or recklessly creating a risk thereof, he:

      (1) engages in fighting or threatening, or in violent or tumultuous
      behavior;

      (2) makes unreasonable noise;

      (3) uses obscene language, or makes an obscene gesture; or

      (4) creates a hazardous or physically offensive condition by any
      act which serves no legitimate purpose of the actor.

                                       -6-
J-A08024-21



18 Pa.C.S.A. § 5503(a).         The statute further provides that conduct is

considered “public” if it affects or is likely to affect “persons in a place to which

the public or a substantial group has access”; among these places are, inter

alia, “places of business or amusement, any neighborhood, or any premises

which are open to the public.” Id. § 5503(c) (emphasis added). Our Supreme

Court has explained:

      whether a defendant’s words or acts rise to the level of disorderly
      conduct hinges upon whether they cause or unjustifiably risk a
      public disturbance. The cardinal feature of the crime of disorderly
      conduct is public unruliness which can or does lead to tumult and
      disorder.

Commonwealth v. Hock, 728 A.2d 943, 946 (Pa. 1999) (citation omitted).

      Here, the trial court found no merit to Appellant’s sufficiency challenge,

reasoning:

      The Appellant fails to acknowledge that it was public calls for
      police assistance and interdiction that brought the Upper Darby
      Police to the scene. It is a plain inconvenience to the public to
      have the Appellant acting in the manner he so behaved.

            The Appellant, while exhibiting behavior consistent with
      being under the influence of drugs and/or alcohol, became
      agitated and physically demonstrative, shouting curses and acted
      dissociative of [Officer Bennett’s] instructions and turned away
      from the officer when commanded to stop and turn around,
      thereby quickly escalating both the danger to himself, the officer,
      the store clerk and the public.

             The Appellant’s conduct was sufficiently extreme[, such
      that] the store clerk . . . call[ed] 9-1-1 for police assistance due
      to the likely futility and threat of harm of engaging the Appellant
      directly. The clerk’s decision to seek police interdiction was well
      advised versus the risk of engaging the Appellant; the Appellant
      demonstrated he was not going to leave the premises peaceably.

                                        -7-
J-A08024-21


     Instead, the Appellant shouted obscenities at [Officer Bennett]
     and slammed the entry/exit door into the [] officer. Appellant
     fought officers and wouldn’t walk or stand once cuffed.

           This escalated into the melee that ensued wherein the
     Appellant’s attempt to fend off arrest precipitated the involvement
     of multiple officers and the deployment of a taser. Appellant acted
     in an aberrant, threatening, violent and belligerent and non-
     reassuring manner, plainly escalating the requisite quantum of
     police interdiction due to his own behavior.

            The obscenities shouted at the responding officer were part
     of a course of escalating conduct designed to and recklessly
     creating public alarm, annoyance and inconvenience.           See
     Commonwealth v. DeLuca, 597 A.2d 1121, 1123 (Pa. 1991)
     (“In focusing on whether [accused] caused public alarm,
     annoyance or inconvenience, the Superior Court ignored the
     alternative equally important evil sought to be prevented by the
     statute, to wit: ‘recklessly creating a risk’ of public alarm,
     annoyance or inconvenience. The police in [DeLuca], in response
     to a report of a stabbing, arrived at 1:00 A.M. outside a local
     tavern and were confronted with a large crowd. Such a situation
     is, by its nature, fraught with danger; danger not only to
     participants in whatever incident may have been the genesis of
     such a scene, but danger to bystanders, passersby and arriving
     police officers. Here, the officer made no illegal or unreasonable
     request of the [accused]. The [accused’s] response was the very
     type of spark the statute so plainly seeks to extinguish before it
     becomes a flame.”).

                                ***

           [Regarding Appellant’s claim that the surveillance video
     proved his innocence:] Appellant doesn’t even articulate some
     reasoning or point to some portion of the record to inform this
     court of what particular aspect of the video evidence was an
     indisputable and material contradiction of Sergeant Bennett’s
     testimony. The absence of any particulars or specifics in this
     claimed error deprives the trial court of any basis of analysis and
     compels the trial court to speculate. Therefore, the Appellant has
     waived any issue related to his supposed claim that video evidence
     incontrovertibly contradicted [Sergeant Bennett’s] testimony.
     Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa. Super. 2015)
     (defendant waived for appeal claim that evidence was insufficient

                                    -8-
J-A08024-21


      to support conviction where Rule 1925(b) Statement simply
      declared, in “boilerplate fashion” that evidence was insufficient).
      . . . Appellant does no more than offer vague and unsupported
      generalities which appear to materially mischaracterize the record
      in a contrived effort to create some issue of error.

Trial Court Opinion, 6/3/20, at 32-33, 38-39 (some citations omitted).

      The trial court further rejected Appellant’s sufficiency claim pertaining

to his right to free speech:

      The disorderly conduct statute must not be used as [a] catchall or
      dragnet for prosecution of conduct that is uncivil, annoying or
      irritating. Commonwealth v. Gilbert, 674 A.2d 284, 287 (Pa.
      Super. 1996). [Section 5503] was not unconstitutionally applied
      to Appellant, who was not exercising any constitutionally
      protected right, but was rather hurling epithets at Sergeant
      Bennett in a disorderly fashion.       See Commonwealth v.
      Mastrangelo, 414 A.2d 54, 58 (Pa. 1980) [(holding evidence was
      sufficient to support defendant’s misdemeanor conviction for
      disorderly conduct when he shouted “fighting words” at meter
      maid on a public street)]. When [a person’s] protected First
      Amendment right of free speech is implicated, it is necessary that
      [the] actor intend to breach public peace by making unreasonable
      noise prohibited by [] section [5503]; mere annoyance to the
      public will not suffice. Commonwealth v. Gowan, 582 A.2d 879,
      882 (Pa. Super. 1990). “The cardinal feature of the crime of
      disorderly conduct is public unruliness which can or does lead to
      tumult and disorder.” Commonwealth v. Greene, 189 A.2d
141, 144 (Pa. 1963).

            Instantly, the trial court found that the evidence of
      disorderly conduct in this case was sufficient. The Appellant was
      no longer a legitimate business invitee on the premises of the
      Exxon convenience mart when police arrived. The Exxon store
      clerk was dialing 9-1-1 because of the Appellant’s behavior. The
      Appellant was loitering around the store [and] staring into the
      wall, plainly intoxicated. The Appellant became defiant to Sgt.
      Bennett’s instruction to cease and leave the premises. The
      Appellant turned away from Sgt. Bennett and began his obscenity-
      laced tirade.     Such an escalating confrontation creates an
      annoying disturbance to the public, such that a member of the
      public would experience a sense of danger, risk or threat in the

                                     -9-
J-A08024-21


     presence of the escalating confrontation between the Appellant
     and the police. Of course, the confrontation sub judice did
     escalate and the Appellant had to be subdued with the assistance
     of multiple officers, a police dog and multiple taser deployments.
     Such sharply escalating confrontation poses the dangers to the
     public that did, in fact, occur; that is, the confrontation devolved
     into a physical melee. The escalating confrontation and physical
     melee between the Appellant and the police created the very
     tumult, public danger, inconvenience and annoyance that [the]
     disorderly conduct offense was created to deter.

           The Appellant was not engaging in any constitutionally
     protected speech when he hurled his obscenity laced tirade at
     Sergeant Bennett. Variously yelling “fuck you” and “fuck you,
     don’t talk to me” at Sgt. Bennett in a small service station
     convenience store, while having no legitimate business on the
     premises and being intoxicated to a degree exhibited by the
     Appellant, strikes at the very heart of the meaning of public
     unruliness contemplated by the statute. The act element of the
     crime of disorderly conduct may be established by a showing that
     the defendant engaged “in fighting or threatening, or in violent or
     tumultuous behavior” or that he made “unreasonable noise” or
     used “obscene language” or gestures. 18 Pa.C.S.A. § 5503(a)(1)-
     (3). The act element of the crime is also met where the actor
     “creates a hazardous or physically offensive condition by any act
     which serves no legitimate purpose of the actor.” Id. §
     5503(a)(4).

            The Pennsylvania Superior Court in Commonwealth v.
     Hughes, 410 A.2d 1272, 1274 (Pa. Super. 1979), clarified that
     the intent requirement of the crime may be met by a showing of
     either intent to cause or reckless disregard of the risk of “public
     inconvenience, annoyance or alarm.” Id. A person may be guilty
     of disorderly conduct within the definition of section 5503 if, in the
     presence of members of the general public, he shouts obscenities
     “although the principal intent of the defendant may have been to
     insult the police rather than to cause public inconvenience,
     annoyance or alarm.” Commonwealth v. Hicks, 3 D. & C. 3d
     441 (1975).      In Hughes, the Pennsylvania Superior Court
     rejected claims for reversal because [a]ppellant contended that
     her conviction was based upon inconsistent evidence.                In
     affirming, the [C]ourt held “viewing the evidence in the light most
     favorable to the Commonwealth, however, the lower court, as
     factfinder, could find that appellant shouted threats and

                                    - 10 -
J-A08024-21


      obscenities at members of the general public and at police officers
      at an early hour in the morning with reckless disregard of the clear
      risk of public inconvenience, annoyance or alarm.” Hughes, 410
A.2d at 1274; see also Commonwealth v. Coolbaugh, 416
A.2d 563, 565 (Pa. Super. 1979) (conduct on part of defendant in
      precipitating a scuffle between himself and a police officer on a
      public highway under conditions which constituted a danger to
      other motorists who might come driving down road gave rise to
      an inference that defendant intended to cause public
      inconvenience, annoyance, or alarm or that defendant recklessly
      created a risk of public inconvenience, annoyance, or alarm and,
      as such, was conduct which fell within proscriptions of disorderly
      conduct statute. 18 Pa.C.S.A. § 5503(a)).

Trial Court Opinion, 6/3/20, at 41-43 (citations modified).

      The   record   supports   the   trial    court’s   determination   that   the

Commonwealth presented sufficient evidence for the court, as factfinder, to

conclude beyond a reasonable doubt that Appellant violated section

5503(a)(1). See, e.g., Hughes, supra. Moreover, we find the cases upon

which Appellant relies to be distinguishable and unavailing. See Hock, 728
A.2d at 946-47 (defendant did not violate section 5503 where he used a

“single epithet, uttered in a normal tone of voice while walking away from the

officer, [which] did not alarm or frighten him, and there were no bystanders,”

and the epithet did not rise to the level of “fighting words”); Commonwealth

v. Meyer, 431 A.2d 287, 290 (Pa. Super. 1981) (reversing conviction for

public drunkenness where defendant caused a loud disturbance while inside a

private club, and there was no evidence he was manifestly under the influence

of alcohol). Accordingly, Appellant’s three sufficiency issues lack merit.




                                      - 11 -
J-A08024-21


        We next address Appellant’s fourth and fifth issues because they are

related.    Appellant argues the trial court erred in denying his motion to

suppress because Officer Bennett lacked reasonable suspicion and probable

cause to detain and arrest Appellant.              See Appellant’s Brief at 37-45.

Appellant further asserts the warrantless arrest was unlawful under

Pennsylvania Rule of Criminal Procedure 400,2 and 42 Pa.C.S.A. § 8902.3 See
id. at 45-49.




____________________________________________


2In summary criminal cases, Rule 400 governs the means by which an officer
may institute a proceeding. The Rule provides:

      When an arrest without a warrant in a summary case is authorized
      by law, a police officer who exhibits some sign of authority may
      institute proceedings by such an arrest.

      Comment: Only a police officer . . . may institute a summary criminal
      proceeding by arrest. It is intended that these proceedings will be
      instituted by arrest only in exceptional circumstances such as those
      involving violence, or the imminent threat of violence, or those
      involving a danger that the defendant will flee.

Pa.R.Crim.P. 440, cmt; see also Commonwealth v. Soto, 202 A.3d 80, 91
n.4 (Pa. Super. 2018).

3   Section 8902 provides:

      For any of the following offenses, a police officer shall, upon view,
      have the right of arrest without warrant upon probable cause when
      there is ongoing conduct that imperils the personal security of any
      person or endangers public or private property: (1) Under Title 18
      (relating to crimes and offenses) when such offense constitutes a
      summary offense: 18 Pa.C.S. § 5503 (relating to disorderly conduct).

42 Pa.C.S.A. § 8902(a)(1) (paragraph breaks omitted).

                                          - 12 -
J-A08024-21


      Our standard of review in suppression matters is well settled. We must

determine whether the factual findings of the suppression court are supported

by the record, and if there is support in the record, we are bound by the facts

and may reverse only if the suppression court’s legal conclusions from the

facts are in error. Commonwealth v. Tillery, 2021 Pa. Super. 53 *1 (Pa.

Super. 2021). “Where, as here, the defendant is appealing the ruling of the

suppression court, we may consider only the evidence of the Commonwealth

and so much of the evidence for the defense as remains uncontradicted.”

Commonwealth v. Yandamuri, 159 A.3d 503, 516 (Pa. 2017) (citation

omitted). “It is within the suppression court’s sole province as factfinder to

pass on the credibility of witnesses and the weight to be given to their

testimony. The suppression court is free to believe all, some or none of the

evidence presented at the suppression hearing.” Commonwealth v. Byrd,

185 A.3d 1015, 1019 (Pa. Super. 2018) (citation omitted).

      Concerning arrests, we have stated:

      To be lawful, an arrest must be supported by probable cause to
      believe that a crime has been committed by the person who is to
      be arrested. A police officer must make a common sense decision
      whether there is a fair probability that a crime was committed by
      the suspect. Whether probable cause exists is a highly fact-
      sensitive inquiry that must be based on the totality of the
      circumstances as viewed through the eyes of a prudent,
      reasonable, cautious police officer guided by experience and
      training. Probable cause does not involve certainties, but rather
      the factual and practical considerations of everyday life on which
      reasonable and prudent human beings act.




                                    - 13 -
J-A08024-21


Commonwealth v. Wells, 916 A.2d 1192, 1195 (Pa. Super. 2007) (citations

and quotation marks omitted). “It is only the probability and not a prima facie

showing of criminal activity that is a standard of probable cause.”

Commonwealth v. Freeman, 128 A.3d 1231, 1242 (Pa. Super. 2015)

(citation omitted).

      Here, the trial court rejected Appellant’s challenge to the lawfulness of

the arrest, reasoning:

           Instantly, the [suppression] record is clear, and [Sergeant]
      Bennett repeatedly testified plainly, consistently and credibly:

            He was dispatched to the Exxon station for a report of an
      intoxicated subject in the parking lot. On arrival, the caller,
      appearing to be scared to get out of her car, signaled [to Sergeant
      Bennett] and said “he is inside now” pointing to the Exxon. On
      entering the Exxon, the station clerk, who was dialing 9-1-1 as
      Sergeant Bennett arrived, remarked he was glad to see police and
      pointed to the Appellant at the back of the store.

            Sergeant Bennett instructed the Appellant to turn around.
      Appellant turned and walked toward [] Sergeant Bennett.
      Appellant was instructed to stop; instead, he turned away, placing
      his hands in his hoodie pockets and began staring at items on a
      shelf and launched into a verbal tirade of obscenities, variously
      saying to [Sergeant] Bennett to leave [Appellant] the fuck alone
      and saying why are you fucking talking to me. See N.T., 4/15/19,
      at 7. Appellant’s behavior caused Sergeant Bennett increasing
      concern. He described the Appellant as “dazed and confused” and
      “zoning-out.” Sergeant Bennett described the Appellant as just
      staring at an empty corner wall.

           Sergeant Bennett instructed the Appellant to stop, but
      [Appellant] ignored the command and attempted to leave the
      scene, exiting the Exxon and slamming the door into Sergeant
      Bennett to impede apprehension. See id. at 8. Officer DeHoratius
      was waiting outside the Exxon as Appellant continued to leave the
      scene. Again, Appellant was instructed to stop and ignored the
      command. Sergeant Bennett and Officer DeHoratius attempted

                                    - 14 -
J-A08024-21


      to place Appellant in custody, at which point the Appellant
      physically and violently resisted attempts to place him in cuffs.

            Sergeant Bennett testified that it took several minutes and
      several additional officers to handcuff [Appellant,] and that a taser
      had to be deployed several times. At one point a police dog was
      brought out in an attempt to subdue the Appellant. The Appellant
      was kicking, yelling and screaming throughout the attempts to
      place him in custody and continued that behavior in the police
      cruiser, as well as at the police station and in the holding cell, to
      the point that he could not be processed and fingerprinted. Officer
      Bennett testified that the store clerk was terrified, and that the
      female caller[, who was parked outside of the store and had called
      911,] was in fear of what the Appellant might do, having witnessed
      his behavior.

Trial Court Opinion, 6/3/20, at 14-15 (footnote omitted, citations modified).

      We agree that the evidence established probable cause for the officers

to arrest Appellant for disorderly conduct. Further, Appellant’s violent and

non-compliant conduct demonstrated his intent to flee police apprehension;

accordingly, the   requirements for      a lawful warrantless arrest under

Pa.R.Crim.P. 440 were met. See also 42 Pa.C.S.A. § 8902(a)(1) (authorizing

warrantless arrest for disorderly conduct where, as here, “there is ongoing

conduct that imperils the personal security of any person or endangers public

or private property”).   Accordingly, Appellant’s fourth and fifth issues lack

merit.

      Appellant next contends the trial court erred when it improperly

considered, over his objection, “as substantive evidence of disorderly conduct

the hearsay statements of two (2) witnesses who never testified under oath




                                     - 15 -
J-A08024-21


at trial, which is impermissible under the doctrine of indirect or concealed

hearsay.” Appellant’s Brief at 53. Appellant argues:

      For instance, the trial court considered that the convenience store
      clerk must have identified the Appellant to [] Officer Bennett,
      despite video evidence showing that other people were in the
      store prior to the police officer’s arrival, raising serious doubts
      about the out-of-court identification of Appellant by the clerk.
Id. at 50-51.

      In evaluating this claim, we recognize:

      The admissibility of evidence is a matter for the discretion of the
      trial court and a ruling thereon will be reversed on appeal only
      upon a showing that the trial court committed an abuse of
      discretion. An abuse of discretion may not be found merely
      because an appellate court might have reached a different
      conclusion, but requires a result of manifest unreasonableness, or
      partiality, prejudice, bias, or ill-will, or such lack of support so as
      to be clearly erroneous.

Commonwealth v. Johnson, 42 A.3d 1017, 1027 (Pa. 2012) (citations

omitted).

      “‘Hearsay’ is a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the

matter asserted.” Pa.R.E. 801(c). “Hearsay generally is inadmissible unless

it falls within one of the exceptions to the hearsay rule delineated in the

Pennsylvania Rules of Evidence.” Commonwealth v. Rivera, 238 A.3d 482,

492 (Pa. 2020); see also Pa.R.E. 802.

      Instantly, the trial court concluded the evidence was not hearsay. The

court explained:




                                      - 16 -
J-A08024-21


           The trial court permitted Sergeant Bennett to testify as to
     his police dispatch call to the scene of the Exxon and to the
     information conveyed by witnesses to the Appellant’s location on
     arrival, and the background events, to explain his course of
     conduct.

           These statements were offered to show how Sergeant
     Bennett came into contact with Appellant. It is well-established
     that an out-of-court statement offered to explain a police officer’s
     course of conduct is not hearsay. Commonwealth v. Cruz, 414
A.2d 1032, 1035 (Pa. 1980) [(holding content of police radio call
     was properly admitted over defendant’s hearsay objection where
     it explained police officer’s course of conduct in responding to
     scene of disturbance)].

Trial Court Opinion, 6/3/20, at 52 (citation and punctuation modified). The

court’s analysis is supported by the record, and we discern no abuse of

discretion. In addition, we are persuaded by the following argument advanced

by the Commonwealth:

     Officer Bennett’s testimony was limited to his own impressions
     while at the scene.      The Appellant mischaracterizes Officer
     Bennett’s testimony by isolating statements from the record
     without any context. See Appellant’s Brief at 52-53. When asked
     whether he knew if the clerk was scared, Officer Bennett
     responded, “I can’t really speak to [the clerk’s] state of mind . . .
     .” N.T., 1/14/20, at 71. Officer Bennett made it clear that he
     wasn’t speaking for these bystanders.

Commonwealth Brief at 17 (footnote omitted, citations modified).

     Furthermore, if we were to find that the evidence was hearsay, it was

admissible as an exception to the hearsay rule.           The “present sense

impression” exception allows the admission of a

     statement describing or explaining an event or condition, made
     while or immediately after the declarant perceived it. When the
     declarant is unidentified, the proponent shall show by independent


                                    - 17 -
J-A08024-21


      corroborating evidence that the declarant actually perceived the
      event or condition.

      Comment: . . . For this exception to apply, declarant need not
      be excited or otherwise emotionally affected by the event or
      condition perceived. The trustworthiness of the statement arises
      from its timing. The requirement of contemporaneousness, or
      near contemporaneousness, reduces the chance of premeditated
      prevarication or loss of memory.

Pa.R.E. 803(1).

      Here, the only evidence Appellant specifically challenges is Officer

Bennett’s testimony that the convenience store clerk pointed to Appellant as

the person causing a disturbance.        Appellant’s Brief at 50-51.      This

contemporaneous statement was admissible under Rule 803(1).               See

Commonwealth v. Harper, 614 A.2d 1180, 1182-83 (Pa. Super. 1992) (trial

court properly admitted under Rule 803(1), police officer’s testimony

concerning a declarant’s “contemporaneous verbalization” of the declarant’s

observation of the crime scene). Also, in this case, the trial court sat as the

factfinder, as opposed to a jury; trial judges are presumed to ignore

inadmissible evidence. Commonwealth v. Smith, 97 A.3d 782, 788 (Pa.

Super. 2014).

      To the extent Appellant challenges the admission of other evidence, he

has waived such claims for failure to identify the evidence and otherwise

develop a legal argument. See In re S.T.S., Jr., 76 A.3d 24, 42 (Pa. Super.

2013) (mere issue spotting without analysis or legal citation to support an

assertion precludes appellate review); see also Pa.R.A.P. 2119(a).


                                    - 18 -
J-A08024-21


       In his seventh and final issue, Appellant claims the trial court erred by

denying his request for a trial de novo. Appellant’s Brief at 59. Appellant

points to the fashion in which he was tried, asserting: “[i]n a summary trial

presided over by the court of common pleas, the judge sits ‘necessarily’ as a

magist[erial district judge] pursuant to 42 Pa.C.S. § 912[,4] thus entitling a

criminal defendant to a trial de novo.”            Appellant’s Brief at 59 (footnote

added).

       It is well-settled that a judge of the Court of Common Pleas may hear

a summary case.        Commonwealth v. Ritter, 408 A.2d 1146, 1147 (Pa.

Super. 1979). Further, the Pennsylvania Rules of Criminal Procedure provide

that “[i]n any case in which all the misdemeanor, felony, and murder charges

are withdrawn pursuant to this rule, any remaining summary offenses shall

be disposed of in the court of common pleas.”                  Pa.R.Crim.P. 561(C)

(emphasis added); see also Pa.R.Crim.P. 589(B) (“In any case in which all

the misdemeanor, felony, and murder charges are withdrawn pursuant to Rule

561, any remaining summary offenses shall be disposed of in the court of

common pleas.”).




____________________________________________


4 Section 912 provides, in relevant part: “Every judge of a court of common
pleas shall have all the powers of a judge or magisterial district judge of the
minor judiciary.” 42 Pa.C.S.A. § 912.

                                          - 19 -
J-A08024-21


      We do not agree with Appellant that he is entitled to a trial de novo.

The trial court in this case was not acting as an issuing authority. The court

explained it

      was denied the opportunity to sit as either an issuing authority or
      magisterial district judge. Neither the Appellant’s counsel nor the
      attorney for the Commonwealth so indicated or requested this
      court to sit as a judge of the minor judiciary or as a magisterial
      district judge or issuing authority, or in any way raised the issue
      before moving forward with the bench trial in this matter.

            This court granted the Commonwealth leave to withdraw the
      more serious “court case” charges. [See Pa.R.Crim.P. 561(C),
      supra]. This court cannot now be certain such leave would have
      been granted had this court been informed that it would be sitting
      as an issuing authority or magisterial district judge, and all the
      while Appellant secretly reserved his right to trial de novo, thereby
      subjecting the court to a potential redo of the case.

            The court’s case management function is directly implicated
      and turns in part on whether counsel are intending to have the
      court invoke its inherent authority to sit as a magisterial district
      judge presiding over a summary offense trial in the first instance,
      or the parties seek to proceed as though the court is sitting as a
      court of record after coming to an agreement [as] to withdrawal
      of more serious charges. It would strike this court that a rule
      permitting Appellant’s counsel to stand silent and lull either the
      assistant district attorney and/or the court into believing the case
      was being disposed of finally, while secretly intending to file a
      motion for trial de novo, runs afoul of the requisite quantum of
      candor counsel owes to the court and to his colleague.

Trial Court Opinion, 6/3/20, at 55. We agree with the trial court’s disposition

as well as its astute reasoning. Accordingly, Appellant’s final issue does not

merit relief.

      Judgment of sentence affirmed.




                                     - 20 -
J-A08024-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/14/21




                          - 21 -